DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "approach" in claim 20 line 8 is a relative term which renders the claim indefinite.  The term "approach" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully submits the term “approach” could have different meanings for different observers and could lead to confusion as a determination of whether a required visual appearance has been made.  Examiner respectfully submits a clearer determination of the difference in visual appearance between the sorbent free area and the sorbent loaded area is required, noting from page 6 of the current specification that a delta E difference in L value marks an analytical determination as to a difference in shade on a black-white scale, wherein on page 7 after the useful lifetime of the filter that a delta E drop to less than 30, 20, 15, 10, 5, or 2 is determined. 
Allowable Subject Matter
s 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “ an air filter comprising an air filter media that comprises a visual filter life indicator zone and a visual reference zone, the air filter media comprising: a nonwoven fibrous filtration web comprising at least some fibers that comprise charged electret moieties, wherein the nonwoven fibrous filtration web comprises a first major surface with an active particle-filtration area that includes at least one sorbent-free area and at least one sorbent-loaded area, wherein the at least one sorbent-free area is configured to provide a visual filter life indicator zone of the air filter, and where the at least one sorbent-loaded area is configured to provide a visual reference zone for the visual filter life indicator zone”.  Kasmark , Jr et al(5338340) teaches in figures 2-5 a non-woven fibrous mat substrate(S) for an air filter, and an odor removing particulate media , such as activated carbon, the particulate media forming a layer on the non woven fibrous substrate and also extending a certain width within the non woven fibrous substrate. However Kasmark, Jr et al is silent as to at least some fibers that comprise charged electret moieties, and also silent as to wherein the nonwoven fibrous filtration web comprises a first major surface with an active particle-filtration area that includes at least one sorbent-free area and at least one sorbent-loaded area, wherein the at least one sorbent-free area is configured to provide a visual filter life indicator zone of the air filter, and where the at least one sorbent-loaded area is configured to provide a visual reference zone for the visual filter life indicator zone.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 4, 2021